ON PETITION TO REHEAR
The Plaintiff has filed a petition to rehear. While we deny the Plaintiff’s petition, we think a brief response is needed.
Let there be no mistake: a concurrent finding of fact by the Chancellor and the Court of Appeals is binding on this Court. The Court of Appeals concurred in the Chancellor’s finding in the present case that the prospective buyers were able, and so we accepted that finding. We are not concerned with the financial ability of the buyers to carry out the terms of the contract. This ability was established at trial. Our concern is that at no time did the Plaintiff give the Defendants sufficient information about the buyers’ financial standing, when requested to do so, to allow them to make a reasonably informed decision about the sale.
Consider a broker who finds a buyer worth several million dollars. The broker, however, never conveys this information about this very able buyer to the seller, even when he was requested to furnish such financial information to the seller. At trial, the broker can show he found an “able” buyer. But, of course, the fact that he has proved the buyer’s ability to carry out the terms of a sale contract is not enough. He must also show such ability was communicated to the seller in a sufficiently objective manner, so that the seller’s duty to act arises.
In this case, when the sellers requested that the broker furnish them with financial information on the buyers, two things became necessary: (1) that the buyer be able and (2) that this fact be revealed to the seller in a manner such that a reasonably prudent person, in the management of his affairs, would act on the information. The information given the Defendants by Barnes is insufficient, as a matter of law, to trigger the Defendants’ duty to close the sale.
FONES, C.J., and COOPER, BROCK and HARBISON, JJ., concur.